UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-1328



LARRY SPATES,

                                           Plaintiff - Appellant,

         versus

UNITED PARCEL SERVICES, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem.    Richard C. Erwin,
Senior District Judge. (CA-94-652-6)


Submitted:   September 10, 1996      Decided:   September 24, 1996


Before HALL, WILKINS, and LUTTIG, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Larry Spates, Appellant Pro Se. John James Doyle, Jr., Margaret
Ann Anderson, CONSTANGY, BROOKS & SMITH, Winston-Salem, North
Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order granting

summary judgment in favor of the Defendant in his civil rights

action. We have reviewed the record and the district court's opin-

ion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Spates v. United Parcel Serv., No.
CA-94-652-6 (M.D.N.C. Feb. 8, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2